Case 1:19-cv-01238-PAB-KLM Document 63 Filed 06/29/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Case No. 19-cv-01238-PAB-KLM

  ROBERT BELLM,

         Plaintiff,

  v.

  DAVID SCHERBORTH,
  RYDER MAY,
  VICTORIA RALLENS,
  SCOTT, Captain,
  KENDRA, Nurse, and
  FARR, Security Officer,

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on plaintiff’s Motion for an Emergency Injunction

  [Docket No. 46]. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

  I. BACKGROUND

         Plaintiff, a prisoner in the Colorado Department of Corrections (“CDOC”),

  initiated this lawsuit on April 25, 2019. Docket No. 1. 1 The crux of the operative

  complaint, Docket No. 15, is that plaintiff received inadequate medical care from

  defendants – various employees of CDOC – while incarcerated at the Sterling

  Correctional Facility in Sterling, Colorado. See Docket No. 19 at 2-3. As relevant here,


         1
          Because plaintiff is proceeding pro se, the Court construes his filings liberally
  without serving as his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
  1991).
Case 1:19-cv-01238-PAB-KLM Document 63 Filed 06/29/20 USDC Colorado Page 2 of 7




  plaintiff alleges that he has cancer and, as a result, urinates through a catheter and/or

  bag. Id. Plaintiff alleges that defendants failed to provide him with diapers and “Foley

  bags” for his catheter. Id. The operative complaint brings two claims for relief pursuant

  to 42 U.S.C. § 1983: (1) a First Amendment retaliation claim against defendant Scott,

  and (2) an Eighth Amendment deliberate indifference to serious medical needs claim

  against all defendants. Docket No. 15; see also Docket No. 20.

         On April 23, 2020, plaintiff filed the instant motion, requesting an injunction to

  move plaintiff from Sterling Correctional Facility to a “medical prison.” Docket No. 46 at

  1. Plaintiff alleges that the medical staff at Sterling refuses to give him proper medical

  supplies to care for his suprapubic catheter, including wipes and urine collection bags.

  Id. at 2-3. Plaintiff also alleges that he has not received a C-PAP machine for his sleep

  apnea, a wheelchair for his spinal cord injury, and an oxygen tank. Id. at 4-6. Finally,

  plaintiff points to Sterling’s response to the COVID-19 pandemic as an additional

  reason to grant him a transfer. Id. at 9-10.

         The CDOC defendants filed a response on May 4, 2020. Docket No. 56.

  Defendants provide an affidavit from Nicole Wilson, a medical records technician at

  Sterling. Docket No. 56-1. Ms. Wilson states that “the standard of care for suprapubic

  catheter care is to use warm soapy water and a washcloth” and that “medical wipes are

  not necessary.” Id. at 2, ¶ 6. Ms. Wilson further states that plaintiff is provided with two

  “leg bags” and two “night bags” for the catheter each month, and that he is charged for

  additional bags. See id., ¶ 8. Plaintiff has not filed a reply.




                                                 2
Case 1:19-cv-01238-PAB-KLM Document 63 Filed 06/29/20 USDC Colorado Page 3 of 7




  II.    LEGAL STANDARD – PRELIMINARY INJUNCTION

          To obtain a preliminary injunction, “the moving party must demonstrate four

  factors: (1) a likelihood of success on the merits; (2) a likelihood that the movant will

  suffer irreparable harm in the absence of preliminary relief; (3) that the balance of

  equities tips in the movant’s favor; and (4) that the injunction is in the public interest.”

  RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009). Plaintiff must make a

  “heightened showing of the four factors,” id., because he seeks a disfavored mandatory

  injunction – his request for relief would “alter the status quo” by requiring defendants to

  take affirmative actions. Schrier v. Univ. of Colo., 427 F.3d 1253, 1260 (10th Cir.

  2005); see also Free the Nipple-Fort Collins v. City of Fort Collins, Colo., 916 F.3d 792,

  797 (10th Cir. 2019) (holding that plaintiff must make a “strong showing” in order to

  obtain an injunction that “mandates action”). “[B]ecause a preliminary injunction is an

  extraordinary remedy, the right to relief must be clear and unequivocal.” Beltronics

  USA, Inc. v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009)

  (quotations and citation omitted).

  III.   ANALYSIS

          A.   Scope of Plaintiff’s Motion

          Before evaluating whether plaintiff’s motion satisfies the factors for preliminary

  injunctive relief, the Court considers defendants’ argument that many of the injuries

  alleged in plaintiff’s motion are not connected to the conduct asser ted in his complaint.




                                                3
Case 1:19-cv-01238-PAB-KLM Document 63 Filed 06/29/20 USDC Colorado Page 4 of 7




  Docket No. 56 at 5-6.2



         To obtain a preliminary injunction, plaintiff “must establish a relationship

  between the injury claimed in [his] motion and the conduct asserted in the complaint.”

  Little v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010) (quotation omitted). Plaintiff’s

  complaint alleges that the CDOC defendants were deliberately indifferent to his serious

  medical needs by failing to provide him with medical supplies necessary for him to

  urinate. See Docket No. 15 at 9-13. However, the instant motion alleges that

  defendants’ deliberate indifference extends to other medical needs – plaintiff’s sleep

  apnea, spinal cord injury, and need for oxygen. See Docket No. 46 at 4-6. These

  alleged injuries are not related to the conduct asserted in the complaint, which is limited

  to plaintiff’s urinary needs. The Court is not persuaded that a complaint that a

  defendant was deliberately indifferent to a specifically identified medical need allows

  the plaintiff to seek preliminary injunctive relief based on alleged indifference to

  different medical needs. Cf. Teague v. Hood, No. 06-cv-01800-LTB-CBS, 2008 WL

  2228905, at *16 (D. Colo. May 27, 2008) (injunctive relief inappropriate for matters

  unrelated to the basis of the complaint). Accordingly, the Court will only consider those

  allegations in plaintiff’s motion relating to his urinary needs – failure to provide him with



         2
           Neither Fed. R. Civ. P. 65(a) nor the Tenth Circuit require a district court to
  hold an evidentiary hearing before a court may rule on a preliminary injunction motion.
  See Nellson v. Barnhart, No. 20-cv-00756-PAB, 2020 WL 3000961, at *5 (D. Colo.
  June 4, 2020). Where, as here, a plaintiff cannot supply sufficient evidence to justify
  granting the injunction, there is no need for the Court to hold a hearing. See id.
  (collecting cases).

                                                4
Case 1:19-cv-01238-PAB-KLM Document 63 Filed 06/29/20 USDC Colorado Page 5 of 7




  medical wipes and catheter bags.3

         B.   Likelihood of Success on the Merits

         A prison official's deliberate indifference to an inmate's serious medical needs

  violates the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Such a

  claim has an objective and a subjective component. The objective component requires

  that the medical need be “sufficiently serious.” Sealock v. Colorado, 218 F.3d 1205,

  1209 (10th Cir. 2000). The subjective component requires that “a prison official knows

  of and disregards an excessive risk to inmate health or safety.” Id. (citation and

  quotations omitted). “[P]rison officials who actually knew of a substantial risk to inmate

  health or safety may be found free from liability if they respond[] reasonably to the risk.”

  Farmer v. Brennan, 511 U.S. 825, 844 (1994).

         Assuming arguendo that plaintiff’s medical needs are sufficiently serious to

  satisfy the objective factor, plaintiff has not alleged facts establishing defendants’

  subjective indifference to plaintiff’s serious medical needs relating to his suprapubic

  catheter. As to medical wipes, the evidence before the Court is that “medical wipes are

  not necessary” to care for plaintiff’s catheter because the “standard of care” is the use

         3
           Even assuming that the non-urinary claims are adequately related, plaintiff has
  made no showing that he has exhausted his administrative remedies as to these
  allegations, as the Prisoner Litigation Reform Act requires. See 42 U.S.C. § 1997e(a);
  Jones v. Bock, 549 U.S. 199, 211 (2007) (noting that “unexhausted claims cannot be
  brought in court”). Accordingly, it is unlikely the Court could enter injunctive relief on
  the basis of these claims. See Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (holding
  that “a court may not excuse a failure to exhaust” available remedies under the PLRA).
  The CDOC defendants have filed a motion for summary judgment on both of plaintiff’s
  claims on the basis that plaintiff failed to exhaust his administrative remedies, which is
  pending before Magistrate Judge Kristen L. Mix. Docket No. 38. The Court expresses
  no opinion on the merits of that motion.

                                               5
Case 1:19-cv-01238-PAB-KLM Document 63 Filed 06/29/20 USDC Colorado Page 6 of 7




  of warm soapy water and a washcloth. See Docket No. 56-1 at 2, ¶ 6. “So long as a

  medical professional provides a level of care consistent with the symptoms presented

  by the inmate, absent evidence of actual knowledge or recklessness, the requisite state

  of mind [for a deliberate indifference claim] cannot be met.” See Self v. Crum, 439 F.3d

  1227, 1233 (10th Cir. 2006). Plaintiff offers no evidence or argument in his motion from

  which the Court could conclude that defendants, in providing plaintiff with treatment

  consistent with the standard of care for his medical needs, did not “respond[]

  reasonably” to his serious medical needs. See Farmer, 511 U.S. at 894; Self, 439

  F.3d at 1232 (holding that “the subjective component is not satisfied, absent an

  extraordinary degree of neglect, where a doctor merely exercises his considered

  medical judgment”); cf. DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S.

  189, 198 n.5 (1989) (“[T]he mere negligent or inadvertent failure to provide adequate

  medical care is not enough” to make out an Eighth Amendment claim.”). As to the

  catheter bags, defendants offer evidence that plaintiff is provided with two “leg bags”

  and two “night bags” for the catheter each month, and that he is charged for additional

  bags. See Docket No. 56-1 at 2, ¶ 8. While plaintiff complains that defendants are

  requiring him to pay for additional bags, see Docket No. 15 at 11, this allegation,

  without more, does not state a claim for deliberate indifference. See Tijerina v.

  Patterson, 507 F. App'x 807, 810 (10th Cir. 2013) (unpublished) (“Although a state

  must provide inmates with basic medical care, we are not aware of any authority

  suggesting such care must be provided free of charge with respect to prisoners who

  have the ability to pay.” (internal citation omitted)). Thus, plaintiff has failed to show


                                                6
Case 1:19-cv-01238-PAB-KLM Document 63 Filed 06/29/20 USDC Colorado Page 7 of 7




  that he has a likelihood of success on the merits under the heightened standard

  applicable to a mandatory injunction.4

         C.   Other Factors

         Because plaintiff has not made a heightened showing of a likelihood of success

  on the merits, his motion for a preliminary injunction fails. Accordingly, the Court does

  not address the other factors. See Big O Tires, LLC v. Felix Bros., Inc., 724 F. Supp.

  2d 1107, 1121 (D. Colo. 2010) (declining to address every factor because “the

  resolution of them will have no bearing on the outcome”).

  IV.   CONCLUSION

         For the foregoing reasons, it is

         ORDERED that plaintiff’s Motion for an Emergency Injunction [Docket No. 46] is

  DENIED.

         DATED June 29, 2020.
                                            BY THE COURT:



                                            PHILIP A. BRIMMER
                                            Chief United States District Judge


         4
            Construed liberally, plaintiff’s motion argues that Sterling’s response to the
  COVID-19 pandemic supports a finding of subjective deliberate indifference by
  defendants. See Docket No. 46 at 9-10. This argument is not persuasive, as plaintiff
  fails to connect Sterling’s response to COVID-19 to the likelihood of success on his
  catheter-related claims. Moreover, other than vague allegations about the movement
  of various inmates within Sterling, plaintiff has not proffered any facts from which the
  Court could conclude that Sterling’s response to COVID-19 was deliberately indifferent.
  See Carranza v. Reams, No. 20-cv-00977-PAB, 2020 WL 2320174, at *10 n.14 (D.
  Colo. May 11, 2020) (noting that deliberate indifference claims “are intensely fact-
  based”).

                                              7
